Citation Nr: 0820631	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cesarean section to include scarring and chronic pelvic pain.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to a compensable rating for tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1993 to March 1996.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In an August 2006 
statement, the veteran appears to be seeking a claim of 
entitlement for service connection for depression, to include 
as secondary to pain and "female problems".  Such matter is 
referred to the RO for further consideration.  In March 2008, 
a Travel Board hearing was held before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on her part is required.


REMAND

At the outset, the veteran's file has been rebuilt; as the 
original claims file, to include her service medical records 
is unavailable.  VA has a heightened duty to assist her in 
developing her claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).

Regarding the low back, the veteran stated that she was 
involved in a tractor trailer accident in 1994 (indicating 
that the trailer was a military vehicle).  She stated that 
she was treated for her low back injury at the Beaumont Army 
Hospital in Fort Bragg.  As the veteran has identified 
alternate source records which may corroborate in service 
treatment for residuals of a low back injury, VA has a duty 
to secure such records. 

Regarding the issue of residuals of a cesarean to include 
scarring and chronic pelvic pain; the veteran submitted 
copies of service medical records which show she underwent a 
cesarean in August 1995.  She was also seen in January 1996 
for complaints of pelvic pain that she reported had been 
ongoing for three months.  A pelvic ultrasound was relatively 
normal with the exception of lower uterine segment fluid and 
questionable other lesions.  Post service VA treatment 
records from July 2004 to July 2005 include a September 
record which notes the veteran's complaints of pelvic pain 
three weeks a month since 1995.  March 2005 records note she 
underwent a total abdominal hysterectomy and right 
salpingoophorectomy for chronic pelvic pain.  A July 2005 
record notes that the veteran has pain over her scar tissue.

The U.S. Court of Appeals for Veterans Claims (Court) issued 
a decision in the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), that addresses the requirements of 38 C.F.R. 
§ 3.159(c)(4).  This regulation provides that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard and 
stated that the types of evidence that would "indicate" that 
a current disability "may be associated" with service 
included, but was not limited to, "medical evidence that 
suggests a nexus but is too equivocal or lacking specificity 
to support a decision on the merits."  As noted, the evidence 
shows the veteran had a total abdominal hysterectomy due to 
chronic pelvic pain and shows current pain over the scar 
tissue.  There is also evidence that indicates that her in-
service cesarean and complaints of chronic pelvic pain post 
cesarean, may be associated with her post service complaints. 
Hence, based on the evidence of record and the "low 
threshold" standard of 38 C.F.R. § 3.159(c)(4).a VA 
examination is warranted

In her July 2005 notice of disagreement, the veteran stated 
that her service connected inflamed tendon included both 
ankles and knees.  She stated that she filed her original 
claim with the RO in North Carolina in 1996.  There is no 
indication that the Houston RO attempted to obtain a copy of 
that rating decision.  Furthermore, at the March 2008 
hearing, the veteran indicated that there were current 
pertinent VA treatment records that needed to be obtained.  
She stated that she receives treatment for her service-
connected disability from the outpatient clinic in Beaumont, 
to include very strong narcotics (tramadol and vicodin) and 
that she utilizes a TENS unit because her tendonitis has 
increased in severity.  The most recent VA records in the 
claims file are dated in July 2005, and the record suggests 
ongoing treatment.  As VA treatment records are 
constructively of record and are likely to contain pertinent 
information, they must be secured.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Also, in light of the allegations of 
increasing severity of symptoms, a VA examination is 
indicated.

Furthermore, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  The Court held, in essence, that the Secretary must 
notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; how disability ratings are 
assigned; general notice of any diagnostic code criteria for 
a higher rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and examples 
of the types of medical and lay evidence the veteran may 
submit to support an increased rating claim.  The veteran has 
not received notice that is fully Vazquez-compliant.  Since 
the case is being remanded anyway, the RO will have the 
opportunity to correct any notice deficiencies.

Finally it is noteworthy that where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, staged ratings are appropriate in an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.	Regarding her tendonitis, the RO must 
provide the veteran the specific notice 
required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) and afford her adequate time 
to respond.  

2.	The RO should arrange for exhaustive 
development to secure complete records 
of the veteran's treatment for a low 
back injury at Beaumont Army Hospital 
at Fort Bragg.  If more detailed 
information is needed to secure the 
records, the veteran should be asked to 
provide such information.  The RO 
should also secure the 1996 Rating 
decision from the North Carolina RO.  
If the records or the rating decision 
cannot be located, it should be so 
annotated (along with a description of 
the extent of the search) in the claims 
file, and the veteran should be so 
notified.

3.	The RO should also associate with the 
claims file VA treatment records from 
August 2005 to present.

4.	The RO should arrange for the veteran 
to be afforded a VA examination by an 
orthopedist to determine any current 
low back disability, and specifically 
whether the medical record presents a 
basis for finding that it is at least 
as likely as not (a 50 % or better 
probability) that such disability was 
incurred in, or aggravated by, the 
veteran's service.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination and the examiner must 
explain the rationale for the opinion 
given.

5.	The RO should arrange for the veteran 
to be afforded a VA examination by a 
gynecologist to determine the nature 
and likely etiology of residuals of her 
in-service cesarean (to include 
scarring and chronic pelvic pain), and 
specifically whether the medical record 
presents a basis for finding that it is 
at least as likely as not (a    50 % or 
better probability) that such 
disability was incurred in, or 
aggravated by, the veteran's service.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination and the examiner 
must explain the rationale for the 
opinion given.

6.	If the 1996 rating decision is found 
and such notes that her bilateral knees 
and ankles are service connected, the 
RO should arrange for the veteran to be 
examined by an appropriate physician to 
determine the current severity of her 
service connected inflamed tendon (to 
include bilateral knees and ankles).  
If the rating decision is not found, 
the physician should assess whether or 
not there is any current disability 
regarding bilateral knees and ankles 
and if such is related to the inflamed 
tendon or otherwise to service 
(notably, the examiner should still 
assess the current severity of the 
inflamed tendon).  The veteran's claims 
file must be reviewed by the examiner 
in conjunction with the examination.  
Any indicated studies should be 
completed.  All symptoms and functional 
limitations due to the inflamed tendon 
should be described in detail, and the 
examiner should explain the rationale 
for all opinions given.

7.	The RO should then readjudicate the 
claims, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found (for the 
service-connected inflamed tendon).  If 
any remain denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 
7112 (West Supp. 2007).

_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

